CaS€ 1-19-40361-0€0 DOC 2 Filed 01/22/19 Entered 01/22/19 08241218

Douglas J. Pick, Esq.

Eric C. Zabicki, Esq.

PICK & ZABICKI LLP
Proposed Counsel to the Debtor
369 Lexington Avenue, 12th Floor
New Yorl<, New York 10017
(212) 695-6000

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

_______________ ____ ____ ____ __X
fn re: Chapter l l
PLAZA PATISSERIE, INC. d/b/a AKROTIRI, Case No. 19-

 

Debtor.
_______ ..._ ........,..,X

 

AFFIDAVIT PURSUANT TO LOCAL BANKRUPTCY RULE 1007-4
STATE OF NEW YORK )
COUNTY OF QUEENS § SS.:

CHRISTOS KOUVAROS, being duly sworn, deposes and says:

l. l am the President of Plaza Patisserie, Inc. d/b/a Akrotiri, the debtor and
debtor-in~possession herein (the “Debtor”), l arn familiar Witli the facts and circumstances as
recited herein The Debtor is a New Yorl< corporation engaged in the operation of a restaurant
serving seafood and steak located at 29-20 30th Avenue, Astoria, New York (tlie “Prernises”).

2. On lanuary 18, 2019 (the “Petition Date”), the Debtor filed a voluntary
petition for relief under chapter li of title ll of the United States Code (the “Bankruptcy Code”)
With this Court and an Order for Relief was entered ’l`he Debtor is in possession of its property
and is continuing to manage its affairs as a debtor-in~possession.

3. The Debtor’s chapter li filing Was precipitated by the expense of

defending two (2) separate lawsuits relating to the operation of the restaurant, including an action

recently filed in the United States District Conrt for alleged violations of the Fair Labor

 

CaS€ 1-19-40361-0€0 DOC 2 Filed 01/22/19 Entered 01/22/19 08241218

Standards Act and the New York Labor Laws entitled Paul Sarmierzto Cocone, Lei`[a Nasr and
Yessz'ccz Rz'vem v. Plaza Patfsserie, ]nc, d/b/a Akrotiri Sedfood Tavemaf/ci/b/a Plaza' Parisserie
f/d/b/a Plaz'a f/d/b/a Plaza Lounge j,”/d/b/cr Plaza Kz'tchen & Bar and Chrz`stos Kouvaros (lS-cv~
07399) for alleged underpaid Wages and/or overtime pay. The Dehtor disputes that any such
money is owed any of its former or current employees Notwithstanding the foregoing, the
Debtor is not only concerned about the cost of defending the action but also, if the action could
be resolved, the possible expansion of that action into multiple new actions to be brought by
other former employees (i. e. copycat litigation).

4. The De’otor intends to promptly request that a “bar date” be established by
the Banl<ruptcy Court by which proofs ot` claim for pre~Petition Date obligations of the Debtor
must be tiled. ln this fashion the Debtor can review each of the claims actually made against it
and determine the actual predicate for the claims (1`, e., any asserted claims for overtime or hourly
rates or employee benefits such as vacation pay or a combination thereof

5. Pnrsuant to LBR 1007»4(21)(3), no committee of creditors of the Debtor
Was formed prior to the Petition Date.

6. Pursuant to LBR 1007~4 (a)(4), a list containing the names and addresses
of the entities believed to be the twenty largest unsecured creditors of the Debtor, excluding
insiders, has been filed with the Court.

7. Pnrsuant to LBR 1007-4(a)(5), a list containing the names and addresses
of the entities believed to be all of the Debtor’s secured creditors have been listed in the Debtor’s

Schednle D which has been fried With the Court.

 

CaS€ 1-19-40361-0€0 DOC 2 Filed 01/22/19 Entered 01/22/19 08241218

8. Pursuant to LBR iOO7-4(a)(6), an approximate summary of the Debtor’s
assets and liabilities are set forth in the Debtor’s Schedules A/B, D, and E/F which have been
filed with the Court.

9, Pursuant to LBR 1007~4(a)(7), the issued and outstanding interests in the
Debtor are all privately held

lO. Pursnant to LBR 1007~4(a)(8), to the best of my knowledge, there is no
property of the Debtor in the possession or custody of any public ofticer, receiver, trustee,
pledgee, assignee of rents, liquidator, secured creditor, or agent of any such person

li. Pursuant to LBR 1007~4(3)(9), the only real property owned, leased or
held by the Debtor is the Prernises with regard to which the Debtor has a lease that runs through
2020.

12. Pursuant to LBR lOO?~¢l(a)(lO), all of the corporate assets and books and
records are located at the Prernises and/or at the offices of the Debtor’s tax preparer.

i3. Pnrsuant to LBR lGO’F-¢l(a)(l l), to the best of my knowledge and beliet`,

the only pending or threatened actions or proceedings against the Debtor are as follows:

 

Case 'I`itle Court/Case No. Description Status

 

Sasa Femic, Indivicfually, and Obo Supreme Court of the Alleged Equity/ Pending
Plaza Patisserie, Inc. d/b/a Pldzd S‘Me Of N€W YOi°k, Br€&Ch Of
Kiz‘chen and Bar, Plaintz`]j”s v. Christos COW-'liy Of Q“€€n$= lnd€X Fid§fcial'§’ DU'FY
Kouvaros, Anastczsia Kouvaros, and N0'701285/2037 Cl&'m$

John Pitras, Defendants

 

 

Paz¢l Sarmiemo Cocone, Leila Nasr and United States District Alleged Labor Pending
Ye,gsjca ijem, P[m'n;j]j€g vi P]gza Court for the Eastern Law Violations
Patisserie, Inc. d/b/a Akrotiri Seafood Di$tl`ict 010 NeW York,
ravema j:/a/b/a Pzaza manage rda/a CHSGNO~ 13">"'07399~
Plaza f/d/b/a Plaza Lounge fd/b/d Pfazn
Kitchen & Bar and Chrz`stos Kouvaros,
Defendants

 

 

 

 

 

 

CaS€ 1-19-40361-0€0 DOC 2 Filed 01/22/19 Entered 01/22/19 08241218

l4. Pnrsuant to LBR lOO?»¢l(a)(lZ), the Debtor’s management consists of only
myself as the President. l arn also the sole director and shareholder of the Debtor.

15. Pursnant to LBR 1007-4(b)(l), the Debtor presently has approximately ten
(lO) full-time employees and owe (i) part~time employee The Debtor estimates that its gross
payroll for employees, exclusive of ofticers, for the thirty (30) day period following the Petition
Date will be approximately $28,()()0.00.

16. Pursuant to LBR l007-4(b)(2), the amount proposed to be paid for
services for the thirty (3 0) day period following the Petition Date to the officers, directors, and
stockholders is $3,200.00.

l?. Pursuant to LBR 1007~4(b)(3), the Debtor anticipates that it will have
receipts totaling approximately $80,000.00 during the thirty (30) day period following the
Petition Date. The Debtor’s expenses (including payroll) for the same period is anticipated to
approximate $80,()00100.

18. The Debtor believes that under the supervision of the Ban-i<ruptcy Court, it

will be able to pay its creditors substantially more than they would receive if the Debtor went

through a forced liquidation

  

 

CHRlSTOS KOUVAROS

 

 

 

 

